DETAILED ACTION
	This is the first action in response to application 16/927,220 filed July 13, 2020, with claimed benefit to provisional application 62/874,210, filed July 15, 2019.
	All claims 1-20 are pending and have been fully considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The examiner’s interpretation of certain claim limitations is made of record. Claims 8, 12, 14, 19 and 20 all include limitations that “the one or more fluids comprising water includes” either “a surface fluid” (claims 8 and 19), “a container fluid” (claim 12), or “a soaking fluid” (claim 14 and 20). These limitations have been interpreted such that the surface fluid, container fluid, or soaking fluid could all be water as described in the specification. The stated fluids can be any other fluid as well, such as a soap, detergent solution, or other chemical solution (in view of paragraph 17 of the instant application, among other paragraphs). These interpretations extend via dependency to claims 9-10 for the meaning of “surface fluid” and claim 13 for the meaning of “container fluid”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi, US patent application publication 2018/0230413 A1.
Regarding claim 1, Joshi discloses a wipe (treatment wipe 100, Figure 20, paragraph 108, line 4) comprising: 
a substrate (framework cloth 178 or other substrates, Figure 20, paragraph 108, lines 8-12); and 
ethanol (ethyl alcohol, paragraph 110, line 5) retained (dextrin-alcohol complex, paragraph 110 line 13) by one or more cyclodextrin compound (cyclodextrin, paragraph 110, line 4); 
wherein the one or more cyclodextrin compounds release the ethanol upon wetting the wipe with water (water sprayed to generate alcohol, paragraph 110, lines 15-20); and 
wherein the substrate carries or is impregnated with the ethanol retained by the one or more cyclodextrin compounds (dextrin-Alcohol complex in-situ on the wipe 100, paragraph 110, lines 13-14).

Regarding claim 3, Joshi discloses the wipe according to claim 1 (as discussed above) wherein the wipe is stored in a dry state (wipe 100 is dried and can be stored prior to use, paragraph 110, lines 14-15).

Regarding claim 4, Joshi discloses the wipe according to claim 1 (as discussed above), wherein the substrate may comprise a woven cloth (paragraph 108, lines 8-12) which is understood to be capable of absorbing a fluid (wipe 100 may absorb the fluid, paragraph 86, line 5).

Regarding claim 5, Joshi discloses the wipe according to claim 4 (as discussed above), wherein the substrate may comprise a woven cloth (paragraph 108, lines 8-12) which is understood to have openings for absorbing the fluid (woven cloth 178, Figure 20.). Joshi further teaches the substrate may comprise a membrane (membrane, paragraph 108, lines 10-11), which a person having ordinary skill in the art would recognize as comprising holes or pores that could be useful in absorbing the fluid. 

Regarding claim 6, Joshi discloses the wipe according to claim 1 (as discussed above), wherein the substrate comprises at least one of: a sheet (pad, paragraph 108, line 11), a paper towel-like member (paper towels and similar structures, Figure 34, paragraph 165, lines 8-9), a woven fabric (woven cloth 178, Figure 20, paragraph 108, line 9), a mat of bonded fibers (woven or nonwoven fibers, paragraph 165, lines 6-7), and a porous sponge-like member (workable body may be structured as a sponge [or] sponge-like material, paragraph 79, lines 4-6). 

Regarding claim 7, Joshi discloses a method of using a wipe as claimed in claim 1 (see rejection of claim 1), the method comprising:
wetting the wipe with one or more fluids comprising water to release the ethanol from the one or more cyclodextrin compounds (water may be sprayed onto wipe 100 to generate alcohol for use as a treatment agent, paragraph 110, lines 15-20. See rejection of claim 1 for understanding that alcohol generated by release of ethyl alcohol from cyclodextrin complex); and 
applying the wipe to a surface to clean and/or disinfect the surface (a wipe is used to spread or apply treatment agent onto surface of an object, paragraph 86, lines 1-3).

Regarding claim 8, Joshi discloses the method according to claim 7 (as discussed immediately above):
wherein the one or more fluids comprising water includes a surface fluid (fluid such as water, paragraph 110, lines 15-16); 
wherein, before the wipe is applied to the surface, the surface fluid is present on the surface (water may be sprayed onto the surface to be cleaned, paragraph 110, line 15-16); and 
wherein wetting the wipe comprises applying the wipe to the surface fluid that is present on the surface (wipe used to spread treatment agent [on] surface of object, paragraph 86, lines 1-3).

Regarding claim 9, Joshi discloses the method of claim 8 (as discussed above) further comprising applying the surface fluid to the surface (water may be sprayed onto the surface to be cleaned, paragraph 110, line 15-16).

Regarding claim 10, Joshi teaches the method of claim 8 (as discussed above) further comprising drying the surface with the wipe; wherein drying the surface comprises absorbing the surface fluid into the substrate (part of wipe 100 may absorb the fluid along with undesired elements, paragraph 86, lines 5-6). It is further noted that the wipes of Yoshi are dry (wipe 100 is dried, paragraph 110, line 14) and capable of absorbing fluid (see rejection of claim 3) such that applying the wipe to the surface after spraying the surface fluid (water may be sprayed onto the surface to be cleaned, paragraph 110, line 15-16) would dry the surface by absorbing the surface fluid. 

Regarding claim 11, Joshi teaches the method according to claim 7 (as discussed above), wherein applying the wipe to the surface comprises engaging the ethanol with the surface by movement of the wipe in engagement with the surface (wipe is used to spread or apply treatment agent to the surface of an object, paragraph 86, lines 1-3). The wipes of Joshi contain ethanol (as discussed in claim 1) such that applying the wipe to a surface and spreading, as taught by Joshi, would engage the ethanol with the surface with movement of the wipe. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, US patent application publication 2018/0230413 A1, in further view of Shanahan, US patent application publication 2019/0231151 A1 (filed January 30, 2019).
Regarding claim 12, Joshi teaches the method according to claim 7 (as discussed above). Joshi does not clearly instruct on storing the wipe in a container and adding a container fluid to said container to wet the wipes.
However, in the analogous art of wipe dispensing devices, Shanahan does teach a process for dispensing wipes that comprises storing the wipe in a container (wipes 105 in chamber 110, Figure 1E, paragraph 30, lines 1-3); wherein the one or more fluids comprising water includes a container fluid (first liquid 106 in the first reservoir 112, Figure 1E, paragraph 30, line 3; liquid in the reservoir may be an aqueous solution, paragraph 5, lines 10-11); wherein wetting the wipe comprises adding the container fluid to the container (introduction of the first liquid 106 into the first contiguous arrangement of wipes 105 facilitates wetting the wipes, paragraph 30, lines 11-15). Therefore, it would be obvious to  a person having ordinary skill in the art before the effective filing date to dispense the wipes of Joshi through the wipe dispensing apparatus of Shanahan such that the wipes are wetted by a container fluid within a container prior to use because the system of Shanahan was known to improve the likelihood that any chemical agents in the container fluid remain active upon application to a surface by a wipe since the wipes are wetted immediately before use (paragraph 30, lines 17-23). 

Regarding claim 13, Joshi and Shanahan teach the method according to claim 12 as obvious (discussed above). Claim 13 further requires storing the wipe in the container for a period of time, wetting the wipe by adding a container fluid, and then storing the wetted wipe in the container afterword. Since “a period of time” can be shorter than a fraction of a second, the claim effectively only requires that the wipe and container fluid be added to the container fluid in a particular order, such that the wipe is placed in the container first and the container fluid is added after and allowed to wet the wipe. As discussed regarding claim 12, Joshi does not teach a container and container fluid for storing and wetting the wipes. Shanahan does teach adding a container fluid to a container where wipes are stored in order to wet the wipes (introduction of the second liquid 126 into the second contiguous arrangement of wipes 125 [within reservoir 128], Figure 1E, paragraph 43, lines 9-10), though Shanahan does not clearly require that the wipes be added to the container first. However, regardless of order, adding the wipe and container fluid into the container such that they are in contact with each other will have the expected result of wetting the wipe. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to store the wipes of Joshi in the container of Shanahan before adding a container fluid to wet the wipes because In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) established that the order of performing process steps, such as adding the wipe or the container fluid to the container first, is prima facie obvious in the absence of new or unexpected results (See MPEP 2144.04). Either order of adding the wipe and container fluid to the container would have the same expected result of wetting the wipe.  Furthermore, Shanahan recognizes that soaking a wipe in a container of fluid is useful in applications that are not sensitive to the concentration of the container fluid (useful in applications that are not sensitive to concentration of the second liquid, paragraph 43, lines 11-12). 

Regarding claim 14, Joshi teaches the method of claim 7 (discussed above). Joshi further teaches that exposing the wipe to water generates ethanol (generate alcohol, paragraph 110, lines 14-20; alcohol such as ethyl alcohol, paragraph 110, line 5) such that submerging the wipe in water would be expected to form a solution of alcohol and water, but Joshi does not explicitly teach a submergence step involving the cyclodextrin and ethanol treated wipe. 
However, Shanahan does teach submerging a wipe in a soaking fluid (Figure 1E, wipes 105 drawn through first liquid 108, Figure 1E, paragraph 30, lines 1-3) in which the fluid is understood to comprise water (liquid in the reservoir may be an aqueous solution, paragraph 5, lines 10-11). Therefore, it would be obvious to a person having ordinary skill in the art to dispense the wipes of Joshi through the dispensing system of Shanahan such that the wipes are soaked in a soaking fluid prior to use and form a solution of ethanol and water because the system of Shanahan improves the likelihood that any chemical agents in the container fluid remain active upon application to a surface by a wipe since the wipes are wetted immediately before use (paragraph 30, lines 17-23).

Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, US patent application publication 2018/0230413 A1, and Shanahan, US patent application publication 2019/0231151 A1, in further view of CDC publication “Guideline for Disinfection and Sterilization in Healthcare Facilities, 2008” authored by Rutala el al. and last updated May 2019. 
Regarding claim 15, Joshi and Shanahan teach the method according to claim 14 as obvious (discussed above). Joshi does not teach a preferred composition of ethanol in the solution containing water and ethanol, though it is noted that the volume percent of alcohol that forms will depend on the amount of solution the wipe is submerged in and the amount of alcohol loaded within the cyclodextrin compounds of the wipe. 
However, in the analogous art of disinfection guidelines, Rutala does teach a preferred range of ethanol volume composition within a solution of water and alcohol for optimized disinfection (optimum bactericidal concentration is 60%-90% in water volume/volume, page 39, 4th paragraph, lines 6-7). Therefore, it would be obvious to a person having ordinary skill in the art to modify the method of Joshi, as modified by Shanahan in the rejection of claim 14,  such that the wipe releases an appropriate amount of ethanol to the soaking fluid to result in a solution that is at least 10% ethanol by volume because optimal disinfection abilities are achieved at compositions of 60%-90% ethanol by volume (optimum bactericidal concentration is 60%-90% in water volume/volume, page 39, 4th paragraph, lines 6-7). 

Regarding claim 16, Joshi and Shanahan teach the method of claim 14 as obvious, as discussed above. Joshi does not teach a preferred range for the composition of ethanol in the solution containing water and ethanol. As discussed in claim 15, Rutala does teach a preferred range of 60-90% (optimum bactericidal concentration is 60%-90% in water volume/volume, page 39, 4th paragraph, lines 6-7). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Joshi (as modified by Shanahan in the rejection of claim 14) such that the wipe releases an appropriate amount of ethanol into the soaking fluid to yield a solution that has an ethanol composition between 60 and 70% ethanol by volume, which corresponds with the overlapping portions of the claimed range and range of Rutala, because optimal disinfection abilities are achieved within the overlapping portions of the ranges (optimum bactericidal concentration is 60%-90% in water volume/volume, page 39, 4th paragraph, lines 6-7) and a prima facie case of obviousness exists when ranges overlap (see MPEP 2144.05). 

Claims 2 and 17-19 are rejected under 35 U.S.C 103 as being unpatentable over Joshi, US patent application publication 2018/0230413 A1, in further view of Sato, US patent 3,786,159 (as cited in IDS). 
Regarding claim 2, Joshi teaches the wipe according to claim 1 (as discussed above), wherein the ethanol (ethyl alcohol, paragraph 110, line 5) retained by one or more cyclodextrin (cyclodextrin, paragraph 110, line 4) compounds is in a dry form (workable compound 176 includes a form of dextrin combined with alcohol to form a substantially dry and solid material, paragraph 108, lines 12-13). Joshi further teaches that powders can be a suitable form for providing a dry reagent to a wipe (paragraph 168, lines 5-6), but does not explicitly teach that the dextrin-alcohol complex is provided to the wipe in a powdered form.
However, in the analogous art of alcohol containing solid matter manufacturing, Sato teaches powders wherein alcohol is contained within a coating of a water-soluble product (column 1, lines 20-22), such as dextrin (column 1, line 57). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to provide the dry ethanol retaining cyclodextrin compounds of Joshi to the wipe in a powdered form. Sato recognizes powders as advantageous because they can be restored to a product having substantially the same properties of the solution from which they were formed by simply adding water (if powder dissolved in water it is restored to a product having substantially the same flavor, column 5, lines 66-71).

Regarding claim 17, Joshi teaches the wipe according to claim 1 (see rejection of claim 1), wherein…
The wipe is stored in a dry state (wipe 100 is dried and can be stored prior to use, paragraph 110, lines 14-15);
Wherein the substrate is capable of absorbing a fluid (woven cloth, paragraph 108, lines 8-12; see rejection of claim 3);
Wherein the substrate has at least one of: holes, pores (membrane, paragraph 108, lines 10-11), and openings (woven cloth 178, Figure 20, paragraph 108, lines 8-12) for absorbing the fluid (see rejection of claim 5);
Wherein the substrate comprises at least one of: a sheet (pad, paragraph 108, line 11), a paper towel-like member (paper towels and similar structures, Figure 34, paragraph 165, line 8), a woven fabric (woven cloth 178, Figure 20, line 9), a mat of bonded fibers (woven or nonwoven fibers, paragraph 165, lines 6-7), and a porous sponge-like member (workable body may be structured as a sponge [or] sponge-like material, paragraph 79, lines 4-5);
Joshi further teaches that the ethanol retained by the cyclodextrin compounds exists in a dry solid form (dry and solid material, paragraph 108, lines 12-13) and that generally powders are a suitable dry form to supply chemical agents to a wipe (agent 332 may be provided in suitable dry form, such as powdered, Figure 35, lines paragraph 168, lines 5-6), but Joshi does not clearly disclose that the cyclodextrin retaining alcohol exists as a powder. 
However, in the analogous art of alcohol containing solid matter manufacturing, Sato teaches powders wherein alcohol is contained within a coating of a water-soluble product (column 1, lines 20-22), such as dextrin (column 1, line 57). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to provide the dry ethanol retaining cyclodextrin compounds of Joshi to the wipe in a powdered form. Sato recognizes powders as advantageous because they can be restored to a product having substantially the same properties of the solution from which they were formed by simply adding water (if powder dissolved in water it is restored to a product having substantially the same flavor, column 5, lines 66-71).

Regarding claim 18, Joshi and Sato teach the wipe of claim 17 (as discussed above). Joshi further teaches a method of using the wipe comprising:
wetting the wipe with one or more fluids comprising water to release the ethanol from the one or more cyclodextrin compounds (water may be sprayed onto wipe 100 to generate alcohol for use as a treatment agent, paragraph 110, lines 15-20. See rejection of claim 1 for understanding alcohol generated by release of ethyl alcohol from cyclodextrin complex); and 
applying the wipe to a surface to clean and/or disinfect the surface (a wipe is used to spread or apply treatment agent onto surface of an object, paragraph 86, lines 1-3).

Regarding claim 19, Joshi and Sato teach the method according to claim 18 (as discussed above). Joshi further teaches the method:
wherein the one or more fluids comprising water includes a surface fluid (fluid such as water, paragraph 110, lines 15-16); 
wherein, before the wipe is applied to the surface, the surface fluid is present on the surface (water may be sprayed onto the surface to be cleaned, paragraph 110, line 15-16); and 
wherein wetting the wipe comprises applying the wipe to the surface fluid that is present on the surface (wipe used to spread treatment agent [on] surface of object, paragraph 86, lines 1-3)
wherein the method further comprises: applying the surface fluid to the surface (water may be sprayed onto the surface to be cleaned, paragraph 110, line 15-16); and 
drying the surface with the wipe; wherein drying the surface comprises absorbing the surface fluid into the substrate (part of wipe 100 may absorb the fluid along with undesired elements, paragraph 86, lines 5-6. See rejection of claim 10); and
wherein applying the wipe to the surface comprises engaging the ethanol with the surface by movement of the wipe in engagement with the surface (wipe is used to spread or apply treatment agent to the surface of an object, paragraph 86, lines 1-3. See rejection of claim 11).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi, US patent application publication 2018/0230413 A1, and Sato, US patent 3,786,159 (as cited in IDS), in further view of Shanahan, US patent application publication 2019/0231151 A1, and Rutala et al., CDC publication “Guideline for Disinfection and Sterilization in Healthcare Facilities, 2008” last updated May 2019.

Regarding claim 20, Joshi and Sato teach the method of claim 19 (discussed above). Joshi teaches that the wipe generates ethanol in the presence of water (generate alcohol, paragraph 110, lines 14-20; alcohol such as ethyl alcohol, paragraph 110, line 5) such that submerging the wipe in water would be expected to form a solution containing water an ethanol. Neither Joshi nor Sato teach a step of submerging the wipe in a soaking fluid. 
However, Shanahan teaches submerging a wipe in a soaking fluid (Figure 1E, wipes 105 drawn through first liquid 108, Figure 1E, paragraph 30, lines 1-3) in which the fluid is understood to comprise water (liquid in the reservoir may be an aqueous solution, paragraph 5, lines 10-11). Dispensing the wipe of Joshi through the dispensing apparatus of Shanahan would thus create a solution containing water and ethanol, but neither Joshi, Sato, nor Shanahan teach a preferred range of alcohol composition. 
However, Rutala teaches a preferred ethanol composition of 60%-90% by volume (optimum bactericidal concentration is 60%-90%, page 39, 4th paragraph, liens 6-7) which overlaps with the claimed range of 10%-70%. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Joshi (as modified by Sato in the rejection of claim 19) by first storing and dispensing the wipe from the container of Shanahan, such that the wipe is wetted by submergence in a soaking fluid and forms a solution containing water and alcohol, and then adjusting the volume of soaking fluid and ethanol loaded on the wipe to achieve a solution with an ethanol volume composition of 60%-70%, which corresponds with the overlapping portions of the claimed and prior art ranges. Using the device of Shanahan would be advantageous because it improves the likelihood that any chemical agents in the formed solution remain active upon application to a surface by a wipe since the wipes are wetted immediately before use (paragraph 30, lines 17-23). Furthermore, Rutala recognizes that optimal disinfection abilities are achieved within the overlapping portions of the ranges (optimum bactericidal concentration is 60%-90% in water volume/volume, page 39, 4th paragraph, lines 6-7), and a prima facie case of obviousness exists when ranges overlap (see MPEP 2144.05).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sherry et al., US Patent 6,716,805 B1 (2004) discloses various substrates for cleaning pads (i.e. wipes), cleaning compositions that include cyclodextrin, and methods for applying said compositions to a surface or pad and then buffing.  Moore, US Patent 10,487,297 B2 (filed June 1, 2017), teaches dry powder forms for disinfecting compositions and their use in conjunction with wipes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY C PILSBURY whose telephone number is (571)272-8054. The examiner can normally be reached M-Th 7:30a-5:00p; F 8:30a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on (571) 270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY C PILSBURY/Examiner, Art Unit 4172     
                                                                                                                                                                                                   

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797